IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ANTHONY CURRY,                           : No. 588 EAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (BRIAN'S PROFESSIONAL              :
CLEANING AND RESTORATION AND             :
STATE WORKERS' INSURANCE FUND),          :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.